Citation Nr: 0835984	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2001, for the increased evaluation of 20 percent for 
recurrent pain and instability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1974 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

During his Board hearing, the veteran testified the RO did 
not have all of his records in 1977 when he was granted 
service connection for his left knee and assigned a 
noncompensable rating.  In August 2001, copies of service 
medical records were received from the veteran.  The Board 
hereby refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in February 1978, the RO granted 
service connection for recurrent painful left knee and 
assigned a noncompensable rating; the veteran was notified of 
the determination and of his appellate rights, but he did not 
initiate an appeal and by operation of law, the rating 
decision became final.

2.  Entitlement to a 20 percent rating for recurrent pain and 
instability of the left knee did not arise before August 29, 
2001. 




CONCLUSION OF LAW

The requirements for an effective date earlier than August 
29, 2001, for recurrent pain and instability of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 
38 C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2003, March 2004, March 2005 and June 
2007.  The notice included, in general, the provisions for 
the effective date of the claim, that is, the date of receipt 
of the claim.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records.  
The veteran was asked to submit any evidence that would 
include that in his possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 



Legal Criteria

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Under 38 
C.F.R. § 3.157, the date of VA outpatient examination will be 
accepted as the date of receipt of the claim, but only when 
such report relates to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such treatment.  
See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992)(concluding that the veteran submitted an informal 
claim for individual unemployability within the purview of 
38 C.F.R. §§ 3.155, 3.157).

Factual Background

A rating decision dated in February 1978 granted service 
connection for a left knee disability and assigned a 
noncompensable rating effective September 27, 1977.  

VA progress notes show that on June 5, 2001 the veteran 
complained of pain in both knees.  In August 10, 2001, the 
veteran had a diagnosis of traumatic arthropathy of the 
knees.  

In the Form 9 Appeal received in March 2004, the veteran 
argued that an earlier effective date of 1977 is warranted 
for a 20 percent rating for his left knee disability.  He 
contends that the 20 percent rating effective August 29, 2001 
was assigned based on evidence dated in 1977.  

Lay statements received in March 2005 from the veteran's 
spouse (who is a registered nurse), sister, friend, co-worker 
and sister-in-law, indicate the veteran's knee pain 
progressed over the years, in particular the last couple of 
years.  

Analysis

The rating decision by the RO from February 1978 became final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  
The veteran currently has not raised clear and unmistakable 
error in the above rating decision by the RO.  For this 
reason, there is no legal basis for an effective date earlier 
than receipt of the current claim for increase. 

Following the rating decision of February 1978 and prior to 
August 29, 2001, there was no communication or action from 
the veteran indicating intent to apply for an increase for 
his left knee.  The next relevant communication from the 
veteran was the current application for an increased rating, 
which was received at the RO on August 29, 2001.  

As there is no informal claim for increase before August 29, 
2001, under 38 C.F.R. § 3.155, there is no factual or legal 
basis to assign an effective date before August 29, 2001, 
based on an unadjudicated pending claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  There is no report of VA 
examination, hospitalization, or outpatient treatment between 
February 1978 and the increased rating claim in August 2001 
to construe as an informal claim for an increase for the left 
knee disability under 38 C.F.R. § 3.157.  

The effective date therefore is either the date of claim, 
August 29, 2001, or the dated entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Under the exception to the general rule, the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date 
otherwise, date of receipt of claim. As the claim was 
received in August 2001, the question is whether it was 
factually ascertainable that the veteran's recurrent pain and 
instability of the left knee warranted a 20 percent rating 
within one year prior to August 29, 2001.  

The veteran was assigned a 20 percent rating under Diagnostic 
Code 5257.  Under Diagnostic Code 5257, for evaluating the 
knee, a 20 percent rating is assigned for recurrent 
subluxation or lateral instability.  38 C.F.R. 4.71a, 
Diagnostic Code 5257.  

There is no evidence from August 29, 2000 to August 29, 2001 
that shows the veteran had moderate recurrent subluxation or 
lateral instability in his left knee.  VA progress notes show 
that on June 5, 2001 the veteran complained of pain in both 
knees and on August 10, 2001 had a diagnosis of traumatic 
arthropathy of the knees.  

Thus, there is no evidence of record to factually ascertain 
that an increase in the service-connected left knee with 
recurrent pain and instability had occurred within 1 year 
from the date of receipt of the current claim for increase.  
38 C.F.R. § 3.400(o).  

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before August 29, 
2001, for an increased rating of 20 percent for recurrent 
pain and instability of the left knee, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to an effective date earlier than August 29, 
2001, for the increased evaluation of 20 percent for 
recurrent pain and instability of the left knee, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


